Appeal by defendant from a *838judgment of the Supreme Court, Kings County (Goldstein, J.), rendered December 15, 1981, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
It is well established that decisions regarding withdrawal of guilty pleas rest within the sound discretion of the trial court (People v Francis, 38 NY2d 150, 153-156; People v Tinsley, 35 NY2d 926, 927). The court did not abuse its discretion in denying, after a hearing, defendant’s motion to withdraw his plea of guilty. The plea minutes establish that the plea was knowingly and voluntarily entered with the assistance of counsel. We further note that defendant had two prior felony convictions rendered upon pleas of guilty and made only a conclusory, unsupported allegation of innocence in support of his request to withdraw this plea. Mollen, P. J., Niehoff, Rubin and Lawrence, JJ., concur.